Citation Nr: 1608429	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-34 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for sinusitis for the period prior to February 15, 2012, and a compensable rating thereafter.  

2.  Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection a neck disability, and for headaches, to include as secondary to a neck disability.  By this decision, the RO also denied compensable ratings for sinusitis and for allergic rhinitis.  

An October 2012 RO decision found that there was clear and unmistakable error (CUE) in the July 2009 RO decision (noted above) that denied a compensable rating for sinusitis.  The RO determined that a 30 percent rating should have been assigned for the Veteran's service-connected sinusitis, effective date of May 7, 2009, and that a noncompensable rating should have been assigned, effective February 15, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In January 2015, the Board reopened and remanded the issues of entitlement to service connection for a neck disability and headaches.  The Board also remanded the sinusitis and allergic rhinitis rating claims for further development.  

An April 2015 RO decision granted service connection and a 10 percent rating for residuals of a neck injury, effective May 7, 2009, and granted service connection and a 10 percent rating for headaches, effective May 7, 2009.  Therefore, the issues of entitlement to service connection for a neck disability and headaches are no longer before the Board as the claims were granted in full.  

Additional evidence pertaining to a sleep apnea claim was received subsequent to the most recent supplemental statement of the case issued in April 2015.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's sinusitis is manifested by three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

2.  The Veteran's allergic rhinitis is not manifested by polyps or by greater than a 50 percent obstruction of the nasal passages on both sides, or a complete obstruction of one side.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for sinusitis for the period prior to February 15, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6511 (2015).  

2.  The criteria for a 30 percent rating, but no higher, for sinusitis for the period since February 15, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6511 (2015).  

3.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A Standard June 2009 letter satisfied the duty to notify provisions for the underlying service connection claims.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's January 2015 remand.

The Veteran was provided with a VA examination in June 2009, in February 2012, with an April 2012 addendum, and in March 2015.  The most recent examination was provided pursuant to the Board's January 2015 remand.  The examinations, to include the April 2012 addendum, are sufficient evidence for deciding these claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  


II. Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

A. Sinusitis

The Veteran's service-connected sinusitis has been rated under Diagnostic Code 6511 (sinusitis, ethmoid, chronic).  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis.  

Sinusitis is rated zero percent when detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6511 (2015).  

As noted in the introduction, an October 2012 RO decision found that there was CUE in a July 2009 RO decision that denied a compensable rating for sinusitis.  The RO determined that a 30 percent rating should have been assigned for the Veteran's service-connected sinusitis, effective date of May 7, 2009, and that a noncompensable rating should have been assigned, effective February 15, 2012.  

As a result of the RO's decision, the Board must consider whether the Veteran is entitled to an increase in 30 percent rating for sinusitis for the period prior to February 15, 2012, and a compensable rating for the period since February 15, 2012.  Additionally, the standard reduction provisions for ratings do not apply in this instance because the reduced rating from 30 percent to zero percent was made in the same award so there was no reliance as contemplated by 38 C.F.R. § 3.105(e) (2015).

Prior to February 15, 2012

Private treatment records dated in December 2008 do not show treatment for sinusitis or allergic rhinitis.  

A June 2009 VA examination noted that the Veteran reported that he was status post an ethmoidectomy in 1995 due to recurrent sinus problems.  He stated that he had constant sinus problems.  He indicated that during episodes, he would be incapacitated as often as two times per week and that each incident would last for eight weeks.  The Veteran maintained that he would experience headaches with his sinus episodes and that antibiotic treatment, which would last for four to six weeks, was needed for his sinus problems.  He reported that his sinus problems interfered with breathing through his nose, and that he would have a purulent discharge from the nose, hoarseness of his voice, pain, crusting, and a sore throat.  He also stated that he would have colds more easily.  It was noted that the bone condition had never been infected.  The Veteran indicated that his response to antibiotic treatment for his sinusitis was good and that he would have no side effects from such treatment.  He reported that he was on immunotherapy for multiple allergies for approximately ten years, with his last immunotherapy three years earlier.  The Veteran maintained that he would become tired very easily due to a lack of sleep and because of his sinus condition.  

The examiner reported that the Veteran's head was normocephalic and atraumatic.  The examiner stated that examination of the Veteran's throat revealed that the mucosa was intact.  It was noted that there was no pharyngeal erythema or exudate.  The examiner indicated that examination of the Veteran's nose revealed a nasal obstruction, and that the percentage of the obstruction in the right nostril was 30 percent and that the percentage of the obstruction in the left nostril was 10 percent.  The examiner reported that the Veteran did not have a deviated septum, loss of part of the nose, loss of part of the ala, nasal polyps, or obvious disfigurement.  The examiner indicated that there was no rhinitis on examination of the nose and that no sinusitis was detected.  It was noted that a sinus x-ray was normal.  

The diagnoses were chronic sinusitis and allergic rhinitis.  The examiner reported that the Veteran's chronic sinusitis was quiescent and that the subjective factors were sinus problems that were worsening over time.  The examiner stated that the objective factors were nasal obstructions on examination, no active sinusitis, and a clear x-ray of the sinuses.  The examiner maintained that the Veteran's allergic rhinitis was active and that the subjective factors were congestion in the nasal passages that occurred all the time.  The examiner stated that the objective factors were nasal obstructions and no finding of bacterial rhinitis.  

A February 2010 private treatment record did not refer to sinusitis or allergic rhinitis.  

Based on the evidence, the Board finds that the Veteran's service-connected sinusitis was no more than 30 percent disabling for the period prior to February 15, 2012.  The Board finds that the Veteran's sinusitis was indicative of no more than three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, and thus, no more than a 30 percent rating is warranted under Diagnostic Code 6511.  The June 2009 VA examination noted that the Veteran reported that he had constant sinus problems.  He indicated that during episodes, he would be incapacitated as often as two times per week and that each incident would last for eight weeks.  The Veteran maintained that he would experience headaches with his sinus episodes and that antibiotic treatment, which would last for four to six weeks, was needed for his sinus problems.  The examiner reported that the Veteran did not have a deviated septum, loss of part of the nose, loss of part of the ala, nasal polyps, or obvious disfigurement.  The examiner indicated that the Veteran's sinusitis was quiescent, and that objective factors were nasal obstructions on examination, no active sinusitis, and a normal x-ray of the sinuses.  

The Board observes that the Veteran's sinusitis was quiescent at the time of the June 2009 VA examination.  The Veteran reported that he would have sinus episodes and that required antibiotic treatment which would last for four to six weeks.  He also referred to being incapacitated two times a week during episodes.  The Board notes that the evidence fails to indicate that the Veteran suffers from chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinuses, and purulent discharge or crusting after repeated surgeries, as required for a maximum 50 percent rating.  The June 2009 VA examination did not refer to any osteomyelitis and although the Veteran reported that had constant sinus problems, he did not have sinusitis at the time of the examination.  Treatment records for the period prior to February 15, 2012 also did not show treatment for sinusitis.  

As such, the preponderance of the evidence is against the claim for entitlement to an increase in a 30 percent rating for sinusitis for the period prior to February 15, 2012; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since February 15, 2012

A February 2012 VA examination (conducted February 15, 2012) noted that the Veteran reported that he developed allergies while serving in Honduras and that he started suffering sinus infections four to six times per year.  He stated that after his discharge, an ears, nose, and throat physician recommended surgery.  

The examiner reported that the Veteran had chronic sinusitis and that continuous medication was required for control of his sinus, nose, throat, larynx, or pharynx, condition.  It was noted that the Veteran would take Z-Pak antibiotics for his infections as the occasion required.  The examiner stated that the Veteran had maxillary and frontal chronic sinusitis.  The examiner indicated that the Veteran had current findings, signs, or symptoms attributable to his chronic sinusitis which involved headaches, as well as tenderness of the affected sinuses.  The examiner maintained that the Veteran did not have any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months.  The examiner also indicated that the Veteran did not have incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past twelve months.  It was noted that the Veteran had undergone endoscopic sinus surgery.  The examiner reported that the Veteran had not undergone radical sinus surgery and that chronic osteomyelitis did not follow the surgery.  

As to the Veteran's rhinitis, the examiner reported that the Veteran did not have allergic, vasomotor, bacterial, or granulomatous rhinitis.  The examiner also indicated that the Veteran did not have any granulomatous conditions, and that he did not have any larynx and pharynx conditions.  It was noted that the Veteran did not have laryngeal stenosis, including residuals of laryngeal trauma (unilateral or bilateral), and that he did not have incomplete or complete organic aphonia.  

The examiner reported that the Veteran did not have a deviated nasal septum due to trauma and that he did not have at least a 50 percent obstruction of the nasal passages on both sides due to a traumatic septal deviation.  It was noted that the Veteran also did not have complete obstruction on one side due to a traumatic septal deviation.  The examiner further indicated that the Veteran did not have a benign or malignant neoplasm, or any metastases related to chronic sinusitis.  The examiner stated that the Veteran did not have any scars related to his chronic sinusitis.  It was noted that the Veteran did not have any other complications, conditions, signs and/or symptoms related to his chronic sinusitis.  The examiner reported that an x-ray, as to the Veteran's sinuses, showed clear paranasal sinuses and mastoid air cells, with the frontal sinuses being hypoplastic.  

The diagnosis was chronic sinusitis.  The examiner indicated that the Veteran's chronic sinusitis impacted his ability to work.  The examiner maintained that the Veteran had diplopia, sleep problems due to poor nasal breathing, swelling, and stuffiness, and facial pain, maxillary.  

In an April 2012 addendum to the February 2012 VA examination, the examiner indicated that the Veteran's allergic rhinitis was quiescent.  

Private and VA treatment records dated from July 2013 to August 2014 show treatment for multiple disorders, including sinusitis.  For example, a March 2014 VA treatment report noted that the Veteran complained of a sinus infection.  He reported that he had two to three weeks of yellow and green nasal discharge, as well as sinus pressure.  The Veteran stated that he had suffered decades of sinus infections and that he underwent surgery in 1997.  The Veteran indicated that he had already taken a Z-Pak two weeks earlier which did not change his current symptoms at all.  He maintained that he was continuing to use Chinese herbs and an "anti-infective" tincture.  The examiner reported that the Veteran's sinuses were tender to palpation.  The assessment was recurrent, acute sinusitis, by history.  The examiner indicated that the Veteran would be treated with Bactrim for ten days and that he should come back if he was not improving in five days or earlier.  

At the September 2014 Board hearing, the Veteran testified that his sinusitis was typically treated with Azithromycin and that he might be on such medication for approximately twenty days.  He stated that he would have sinus attacks six to eight times per year.  He also maintained that he would stay home from work six or eight times per year.  The Veteran further reported that he would not be able to function for ten days and that he wasn't immobile, but that he would avoid doing anything extraordinary.  He indicated that he would usually call his doctor and receive a prescription for a Z-Pak when he would have a sinus infection.  The Veteran also reported that his allergic rhinitis was getting worse after he stopped taking allergy shots.  He stated that he would have allergic rhinitis three to four days a month.  He maintained that he would have continuous drainage and that he would have a blockage that would shift from side to side.  The hearing testimony is representative of the Veteran's lay statements in this case.

VA treatment records dated from September 2014 to February 2015 refer to continuing treatment for disorders including sinusitis.  A February 2015 VA treatment entry indicated that the Veteran was seen for a possible sinus infection.  It was noted that the Veteran had a history that included allergic rhinitis and that he was seen because of several days of sinus congestion and sinus pain, which was greater on the left side.  The Veteran reported that he had recurrent sinus infections and that he had undergone extensive surgery in the past.  The Veteran maintained that he generally would have a sinus infection two to three times per year.  The examiner reported that the Veteran had pink, boggy turbinates and no exudates, in his bilateral nares.  It was noted that the Veteran had most oral mucosa, no tonsillopharyngeal congestions, a supple neck, and a tender submandibular lymph node on the left side.  The assessment was sinusitis.  The examiner reported that the Veteran was prescribed a Z-Pak for five days, with one refill is his symptoms did not resolve.  

At a March 2015 VA examination, the Veteran reported that since his last examination in February 2012, he had suffered three to four sinus infections requiring antibiotic therapy per year, and that a sinus infection would occur every three and a half months.  He stated that sometimes he could manage the symptoms with a sinus rinse and that at other times, he would see a medical provider and take Zithromax for two rounds (five days of medication, then five days off, then five more days of medication).  The Veteran indicated that he would take off from work for a couple of days when he had a sinus infection.  The Veteran reported that since his last examination in February 2012, his allergy symptoms had been increasing with sneezing, rhinorrhea, an itchy soft palate, nasal congestion, itchy, watery and blistering eyes, and post nasal drainage.  

The examiner indicated that the Veteran had sinusitis and rhinitis.  The examiner stated that the Veteran's sinuses were not currently affected by his chronic sinusitis and that he did not currently have any findings, signs, or symptoms attributable to his sinusitis.  The examiner reported that the Veteran had four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months.  The examiner maintained that the Veteran had no incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past twelve months.  It was noted that the Veteran had undergone endoscopic sinus surgery.  The examiner reported that the Veteran underwent nasoseptal reconstruction; bilateral submucous resection of the inferior turbinates; bilateral endoscopic maxillary antrostomies with removal of mucosal thickening and Haller cells; and bilateral endoscopic total ethmoidectomies, in February 1998.  It was noted that the Veteran did not have repeated sinus-related surgical procedures.  

As to the Veteran's allergic rhinitis, the examiner reported that there was not greater than a 50 percent obstruction of the nasal passage on both sides; that there was no complete obstruction on the right side due to allergic rhinitis; and that there was no complete obstruction on the left side due to allergic rhinitis.  The examiner indicated that the Veteran did not have permanent hypertrophy of the nasal turbinates and that there were no nasal polyps.  The examiner reported that the Veteran did not have any scars related to his sinusitis and allergic rhinitis.  It was noted that the Veteran also did not have loss of part of the nose, or other scars of the nose exposing both nasal passages.  There was also no scars causing loss of part of the ala, or scars causing other obvious disfigurement.  It was reported that imaging studies of the sinuses were not performed.  

The diagnoses were recurrent sinusitis and allergic rhinitis.  The examiner indicated that the Veteran's recurrent sinusitis and allergic rhinitis did impact his ability to work.  The examiner reported that there was insufficient evidence for a current diagnosis of chronic sinusitis.  The examiner stated that the Veteran had episodes of sinusitis, the symptoms of which were resolved with the equivalent of approximately twenty-five days of antibiotic therapy (2 Z-Paks, five days apart).  It was noted that when the Veteran had episodes of sinusitis, they were not incapacitating in that he did not require bedrest, or four to six weeks of antibiotic therapy.  The examiner indicated that the Veteran reported that he had four episodes of sinusitis in the past twelve months with purulent discharge, headaches, and facial pain.  It was noted that the Veteran did not have evidence of near constant sinusitis.  

Viewing all the evidence, the Board finds that, similar to the earlier rating period, there is a reasonable basis for finding that the Veteran's sinusitis more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 6511 for the period since February 15, 2012.  The most recent March 2015 VA examination noted that the Veteran had four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months.  The examiner maintained that the Veteran had no had incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past twelve months.  The Board observes although the examiner indicated that the Veteran did not have incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, the examiner also maintained that the Veteran's episodes of sinusitis were resolved with the equivalent of approximately twenty-five days of antibiotic therapy (2 Z-Paks, five days apart).  The Board also observes that recent VA treatment records show that the Veteran was treated for sinusitis with antibiotics in at least March 2014 and February 2015.  

Additionally, the February 2012 VA examiner indicated that the Veteran did not have any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months.  The examiner also indicated that the Veteran did not have incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past twelve months.  The examiner also reported that the Veteran had not undergone radical sinus surgery and that chronic osteomyelitis did not follow the surgery.  The Board observes that although the examiner indicated that the Veteran did not have any incapacitating or non-incapacitating episodes of sinusitis in the past twelve months, the examiner also reported that the Veteran had chronic sinusitis, that continuous medication was required for control of his sinusitis, and that he would take Z-Pak antibiotics for his infections as the occasion required.  The Board simply cannot conclude that the evidence is not indicative of no more than three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, and as required for a 30 percent rating under Diagnostic Code 6511 for the period since February 15, 2012.  

Although this higher rating is warranted for this period, the Board notes that the evidence fails to indicate that the Veteran suffers from chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinuses, and purulent discharge or crusting after repeated surgeries, as required for a maximum 50 percent rating for the period since February 15, 2012.  The February 2012 and March 2015 VA examination reports do not refer to any osteomyelitis and indicate that the Veteran did not have near constant sinusitis characterized by headaches, pain, and tenderness of affected sinuses.  

Thus, an increased rating to 30 percent, and no more, is warranted for the Veteran's sinusitis for the period since February 15, 2012.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against even a higher rating for sinusitis for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

B. Allergic Rhinitis

The Veteran's allergic rhinitis disability is rated under Diagnostic Code 6522 (allergic or vasomotor rhinitis).  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  Diagnostic Code 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, as here, a zero percent evaluation shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2015).

The evidence relevant to the Veteran's allergic rhinitis was discussed in the sinusitis section above.  

Based on the evidence, the Board finds that the Veteran's service-connected allergic rhinitis is noncompensably disabling.  The evidence does not shoe polyps or greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  Without sufficient evidence of the presence of polyps or greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side, a compensable rating under Diagnostic Code 6522 is not warranted.  The Board observes that all the examination reports and treatment reports of record fail to indicate any such symptomatology.  

The Board has considered the application of Diagnostic Codes 6523 and 6524.  However, the Veteran has not been shown to have bacterial rhinitis or granulomatous rhinitis.  He is accordingly not entitled to an increased rating under those diagnostic codes.  

As such, the preponderance of the evidence is against the claim for entitlement to a compensable rating for allergic rhinitis; there is no doubt to be resolved; and a compensable rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

C. Extraschedular Consideration

Here, the evidence shows that the Veteran's service-connected sinusitis results in at least four non-incapacitating episodes a year, sometimes 25 days of antibiotic therapy, and symptoms of headaches, pain, and purulent discharge.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected sinusitis is adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).  Similarly, the evidence shows that the Veteran's service-connected allergic rhinitis results in obstruction of the nasal passages at times, and symptoms of sneezing, rhinorrhea, an itchy soft palate, nasal congestion, itchy, watery and blistering eyes, and post nasal drainage.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected allergic rhinitis is adequate, and referral for extraschedular consideration is not warranted.  This is so, even when service-connected disabilities are considered in the aggregate.  


ORDER

A rating in excess of 30 percent for sinusitis for the period prior to February 15, 2012, is denied.  

A rating of 30 percent, but no higher, is granted for sinusitis for the period since February 15, 2012, subject to the laws and regulations governing the payment of monetary awards.  

A compensable rating for allergic rhinitis is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


